       Case 2:20-cv-01069-JDP Document 18 Filed 01/15/21 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   JOB ROBLES,                               )   Case No.: 2:20-CV-1069-JDP (SS)
                                               )
12                Plaintiff,                   )   STIPULATION AND ORDER TO
                                               )   EXTEND BRIEFING SCHEDULE
13         vs.                                 )
                                               )   ECF No. 17
14   ANDREW SAUL, Commissioner of              )
                                               )
15   Social Security,                          )
                                               )
16                Defendant                    )
                                               )
17
18         TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE
19   JUDGE OF THE DISTRICT COURT:
20         Plaintiff Job Robles (“Plaintiff”) and defendant Andrew Saul, Commissioner
21   of Social Security (“Defendant”), through their undersigned counsel of record,
22   hereby stipulate, subject to the approval of the Court, to extend the time for
23   Plaintiff to file Plaintiff’s Motion for Summary Judgment to February 3, 2021; and
24   that Defendant shall have until March 5, 2021, to file his opposition. Any reply by
25   plaintiff will be due March 26, 2021.
26
27
                                              -1-
28
       Case 2:20-cv-01069-JDP Document 18 Filed 01/15/21 Page 2 of 3


 1          This is Plaintiff’s first extension and an extension of time is needed for in
 2   order to properly address the issues within the administrative record in this matter.

 3   Counsel sincerely apologizes to the court for any inconvenience this may have had
     upon it or its staff.
 4
 5
     DATE: December 31, 2020          Respectfully submitted,
 6
                                      LAW OFFICES OF LAWRENCE D. ROHLFING
 7
                                            /s/ Steven G. Rosales
 8                                    BY: _________________________
                                      Steven G. Rosales
 9                                    Attorney for plaintiff JOB ROBLES
10
     DATED: January 3, 2021           MCGREGOR W. SCOTT
11                                    United States Attorney
12
13
                                      */S/- Ellinor Coder
14
                                      _________________________________
15                                    Ellinor Coder
16                                    Special Assistant United States Attorney
                                      Attorney for Defendant
17                                    [*Via email authorization]
18
19
20
21
22
23
24
25
26
27
                                               -2-
28
       Case 2:20-cv-01069-JDP Document 18 Filed 01/15/21 Page 3 of 3


 1                                           ORDER
 2            Pursuant to stipulation, it is hereby ordered that plaintiff may have an
 3   extension of time, to and including February 3, 2021, in which to file plaintiff’s
 4   Motion for Summary Judgment. Defendant may have an extension of time to
 5   March 5, 2021 to file his opposition, if any. Any reply by plaintiff is due March
 6   26, 2021.
 7
 8   IT IS SO ORDERED.

 9
     Dated:     January 15, 2021
10                                                 JEREMY D. PETERSON
                                                   UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                 -3-
28
